Continuing Abatement Order filed April 17, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00400-CV
                                    ____________

                              KEESHA PERRY, Appellant

                                            V.

                    HOUSTON HOUSING AUTHORITY, Appellee


                   On Appeal from the County Civil Court at Law No. 1
                                 Harris County, Texas
                             Trial Court Cause No. 951539


                    CONTINUING ABATEMENT ORDER

       On July 22, 2011 appellee notified this court that the parties were negotiating an
agreement to settle the issues on appeal. Because of administrative processes in this
matter, appellee advised that it will take an extended period of time to finalize any
settlement. Accordingly, on July 28, 2011, this court abated the appeal for a period of four
months. When the parties did not advise the court of the status of the settlement, the court
issued an order on January 12, 2012, continuing the abatement until February 13, 2012.
On March 6, 2012, appellee notified this court that the parties were in the process of
finalizing the settlement of this case. More than 30 days have passed and no motion to
dismiss the appeal has been filed. Accordingly, we issue the following order.
       The parties are directed to advise this court in writing of the status of the settlement.
If the settlement has been finalized, an appropriate motion to dismiss the appeal should be
filed as soon as practicable. The appeal remains ABATED, treated as a closed case, and
removed from this court=s active docket until May 16, 2012. The appeal will be reinstated
on this court=s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion.



                                       PER CURIAM




                                               2